Citation Nr: 1343304	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  08-19 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for actinic keratosis and squamous cell carcinoma, including as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board remanded the Veteran's claim for additional development in April 2012.  An April 2013 rating decision granted service connection for malignant melanoma and scars of the face and neck and that issue is no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is once again necessary before a decision on the merits of the claim can be reached.  

The Board remanded the Veteran's claim in April 2012 to obtain VA treatment reports from the Tampa VA Medical Center (VAMC) and to provide the Veteran a VA examination.  

At a May 2012 VA examination, the examiner indicated that "basal and actinic keratosis claimed as squamous cell carcinoma are as likely as not cased by exposure to the sun incurred over the years."  The examiner noted that the Veteran had sunburns as a child and did not receive treatment for sunburns while on active duty.  The examiner concluded that basal and squamous cell carcinoma of the arms, face, hands and neck were less likely than not incurred or caused by service.  

In April 2013, after the May 2012 VA examination was performed, the Appeals Management Center received VA treatment reports dated in November 1981 which show that the Veteran underwent an Agent Orange examination and was diagnosed with actinic chelitis and actinic keratoses.  The examiner noted that the Veteran had a history of skin cancer on the forehead five years prior and had a history of dry scaly lesion of the lower lip and actinic keratosis on the dorsum of the hands.  The examiner concluded that there was generalized evidence of sun damage especially to the lower lip and back and dorsum of the hands and lower lip and some actinic keratosis on the hands.  The examiner noted that there was "no evidence of Agent Orange toxicity."  

The Veteran's representative submitted an informal hearing presentation in December 2013 and noted that the May 2012 VA examiner did not consider the November 1981 VA treatment reports.  The representative cited to several internet articles which indicate that the Veteran was also exposed to arsenic which was contained in Agent Blue and that arsenic was known to cause certain skin diseases.

Because the May 2012 VA examiner did not have access to the Veteran's complete VA medical records which show a diagnosis of actinic keratosis and actinic chelitis in November 1981 and the newly submitted internet articles showing a link between arsenic and the development of certain skin diseases, a remand is again necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin examination to determine the etiology of any basal and squamous cell carcinoma and actinic keratosis of the arms, face, hands and neck.  The examiner must review the claims file and should note that review in the report.  The examiner should explain the basis for any opinion and base the opinion on sufficient facts or data.  The rationale for all opinions should be provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any basal cell carcinoma of the skin, squamous cell carcinoma of the skin, or actinic keratosis was incurred in or aggravated by the Veteran's active duty service, including exposure to herbicides or to the sun.  The examiner should specifically consider the internet articles submitted by the Veteran's representative which note a link between exposure to arsenic in Agent Blue and the development of certain skin diseases and the Veteran's statements regarding the incurrence of severe sunburns in service and his statements of a continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should reconcile the opinion with the May 2012 VA examiner's opinion, and should specifically consider the 1981 VA medical records.  

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

